Citation Nr: 0636221	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1985 to 
February 1992.  He died in September 2002 and the appellant 
is his surviving spouse.

This appeal arose from a May 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.

The appellant requested a video conference hearing to be held 
before a Veterans Law Judge of the Board.  The requested 
hearing was scheduled in July 2006, the appellant was 
notified of this fact, and she failed to appear for the 
hearing with no reason provided.  


FINDINGS OF FACT

1.  The veteran died in September 2002.  The death 
certificate shows that the immediate cause of his death was 
listed as malignant arrhythmia due to or as a consequence of 
atrial fibrillation due to or as a consequence of cerebral 
hypoxia.  Other significant conditions contributing to death 
but not resulting in the underlying cause included 
hypertension, pulmonary embolism and low back pain.  

2.  At the time of the veteran's death, service connection 
was in effect for Hepatitis B and for asymptomatic malaria, 
each assigned a non-compensable evaluation.

3.  The veteran's service-connected disabilities did not 
result in, cause, contribute to or otherwise hasten his 
death.

4.  No cardiovascular or pulmonary condition, including 
hypertension, was demonstrated either during the veteran's 
active military service, or the first post-service year, and 
the primary causes of the veteran's death, malignant 
arrhythmia due to or as a consequence of atrial fibrillation 
due to or as a consequence of cerebral hypoxia, have been 
attributed to a drug overdose; those disorders are not shown 
to have been related to service, and there has been no 
evidence presented establishing or even suggesting that those 
disorders were caused or chronically worsened by the 
veteran's service-connected disabilities.

5.  The record reflects that the veteran underwent a lumbar 
laminectomy in December 2001, and thereafter in approximately 
January 2002, VA staff discontinued using blood thinners 
including, Warfarin and Coumadin on the veteran.  

6.  The record reflects that the veteran underwent procedures 
performed by VA in December 2001 and January 2002, consisting 
of surgery of the lumbar spine, incision and drainage of an 
epidural abscess and insertion of a catheter respectively.  

7.  The evidence does not show that the veteran suffered from 
additional disability that contributed to cause death as the 
result of VA hospitalization, medical or surgical treatment 
provided in December 2001 and January 2002, or as a result of 
the discontinuance of the use of blood thinners including, 
Warfarin and Coumadin.  

8.  There is no competent medical evidence demonstrating that 
the veteran died as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or as a result of an event not reasonably 
foreseeable, as a result of VA medical treatment received in 
December 2001 and January 2002.  




CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2006).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for the veteran's death as claimed to be 
caused by VA medical treatment furnished in December 2001 and 
January 2002, to include the discontinuance of the use of 
blood thinners on the veteran, have not been met.  38 
U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February 2003, before the initial adjudication in May 2003 
and subsequently in March 2004.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the February 
2003 and March 2004 VCAA letters about the information and 
evidence that is necessary to substantiate a cause of death 
claim, to include brought under a theory of entitlement 
pursuant to 38 U.S.C.A. § 1151.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  

Although the VCAA notice letters that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that she was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the May 2003 rating decision, May 2004 statement 
of the case (SOC), and SSOCs of the reasons for the denial of 
her claims and, in so doing, informed her of the evidence 
needed to substantiate the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection for the cause 
of death or compensation under the provisions of 38 U.S.C.A. 
§ 1151 is awarded.  Id.  In the present appeal, the appellant 
was provided with this notice in correspondence from the RO 
dated in June 2006.  Accordingly, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Factual Background

The veteran died in September 2002 at age 37.  The immediate 
cause of his death was listed as malignant arrhythmia due to 
or as a consequence of atrial fibrillation due to or as a 
consequence of cerebral hypoxia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause include hypertension, pulmonary embolism and 
low back pain.  There was no autopsy performed.

At the time of his death, service connection was in effect 
for Hepatitis B and for asymptomatic malaria, both assigned a 
non-compensable evaluation.  

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse, in September 2002, 
claiming that the cause of the veteran's death was due to 
service.  

In October 2002, the appellant also filed a DIC claim under 
the provisions of 38 U.S.C.A. § 1151.  

The service medical records (SMRs) show that malaria with 
associated dehydration, anemia and thrombocytopenia was 
diagnosed in November 1989.  The SMRs also include a January 
1991 Medical Board Report.  The report indicated that acute 
Hepatitis B was diagnosed in September 1989.  Physical 
examination conducted in January 1991 was within normal 
limits with no evidence of chronic liver disease.  The 
diagnoses included: asymptomatic chronic persistent hepatitis 
with abnormal liver function tests, and active hepatitis B, 
not existing prior to service.  It was determined that the 
veteran was unfit for further duty.  The SMRs included no 
treatment for or diagnosis of any cardiovascular disorder 
including hypertension and atrial fibrillation.  

Post-service records dated in June 1992 show that the veteran 
was treated for duodenitis and duodenal ulcers.  

During a June 1992 VA examination the diagnosed conditions 
included: symptomatic duodenitis and arthritis, a history of 
Hepatitis B, history of malaria, and a neuropsychiatric 
disorder.  

A malaria smear done by VA in October 1992 was negative 
indicating, no evidence of current malaria infestation.  

A VA stomach examination was conducted in January 1993 at 
which time a diagnosis of peptic ulcer disease was made.

VA medical records dated in 2001 and 2002 showed that the 
veteran's disorders included: back/hip pain; hepatitis, with 
no clinical evidence of active disease; well controlled 
hypertension; gastroesophageal reflux disease (GERD), hiatal 
hernia, depression, pulmonary embolism and infarction, 
chronic sinusitis, and a history of malaria.

VA records dated in November 2001 show that the veteran 
signed an authorization form for invasive back surgery 
(lumbar microdiscectomy) which indicated that the risk 
factors included bleeding, risk of anesthesia, infection, 
need for additional surgery and death.  An MRI revealed 
congenital stenosis with left lumbar 4 and 5 herniated 
nucleus pulposus and nerve root compression.  The records 
noted that the veteran had been on Coumadin for DVT/pulmonary 
embolism since September 2001 and that it was held as of 
December 6, 2001.  The veteran underwent lumbar 
microdiscectomy in mid-December 2001.

The veteran was seen at private hospital emergency room in 
December 2001, 10 days post-VA surgery, with complaints of 
back pain and possible leaking fluid from the surgical area.  
Physical examination revealed that the wound was definitely 
healing appropriately.  Minimal fluid was noted above the 
wound with no sign of infection.  

VA records indicate that the veteran was admitted on December 
26, 2001, due to drainage from the back.  On December 27, 
2001, the veteran signed a consent form for incision and 
drainage of an epidural abscess.  The enumerated risks were 
listed as bleeding, infections, cerebral spine fluid leak, 
need for antibiotics, failure to improve and death.  
Directions to discontinue Warfarin on December 26, 2001 were 
noted.  On January 2, 2002, the veteran signed an 
authorization form for placement of a PICC (catheter 
insertion) line.  The risks involved in that procedure 
included bleeding, infection, the need for further 
procedures, and damage to the adjacent vascular/neurological 
structures.  Medications discontinued as of January 3, 2002, 
included Warfarin.  

A record dated on January 18, 2002, states that the veteran's 
wife reported that a VA doctor told them that the veteran did 
not need to be on Warfarin any longer, it was also noted that 
as of January 14, 2002, the veteran was off Coumadin due to 
abscess and home IV and would not resume.  At the end of 
January 2002, the veteran was treated for a post-operative 
staph infection and assessed with lower back pain.  It 
appears that the veteran did not take any blood thinners 
thereafter.

When examined by VA in August 2002, the diagnoses included: 
essential hypertension, well-controlled; history of pulmonary 
embolism with no residuals; history of chronic sinusitis; 
symptoms of GERD uncomplicated and without evidence of ulcer 
disease, well controlled on medications, low back pain, 
status post laminectomy, a history of Hepatitis B without 
evidence of residuals and a history of malaria without 
evidence of residuals.  The medical history indicated that 
the veteran was not taking Coumadin or Warfarin at that time.  

The veteran's terminal hospital records are on file 
reflecting that he was admitted to a private hospital on an 
emergent basis in September 2002, in full respiratory 
distress.  The veteran's family reported that they had found 
him unconscious at home and had begun CPR.  A history of a 
methadone overdose was noted.  CPR was performed and the 
veteran was intubated.  Thereafter, he went into SVT, atrial 
fibrillation with rapid ventricular response and developed 
ventricular fibrillation.  A brain CT could not be done 
secondary to the veteran's unstable condition and he died the 
next day.  The expiration diagnoses consisted of: malignant 
arrhythmia, atrial fibrillation, severe hypoxia and narcotic 
overdose.  
Legal Analysis

The appellant has offered two primary contentions in support 
of her claim for service connection for the cause of the 
veteran's death.  She believes that the veteran's service-
connected Hepatitis B and malaria played a role in his death.  
She has also filed a DIC claim under the provisions of 
38 U.S.C.A. § 1151, claiming that following back surgery 
performed by VA in December 2001, VA had discontinued the 
veteran's blood thinner, which she maintains resulted in 
blood clotting and ultimately brain damage and his death.  

	Service Connection cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2006).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

Where a veteran has served for 90 days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (2006).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt that exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See 38 C.F.R. § 
3.102 (2006).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In essence, the appellant contends that the veteran's death 
was caused by his service-connected disabilities.

In this case, the death certificate shows that the malignant 
arrhythmia due to or as a consequence of atrial fibrillation 
due to or as a consequence of cerebral hypoxia were the 
primary causes of the veteran's death.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause include hypertension, pulmonary embolism and 
low back pain.  The terminal medical records indicate that 
the causes of the veteran's death were precipitated by a drug 
overdose.  The evidence does not demonstrate that either a 
cardiac disorder or pulmonary disease, to include 
hypertension, began during his period of active service or 
was diagnosed as shown by any clinical evidence of record 
during the first post-service year.  The veteran's service 
medical records do not reflect treatment for either cardiac 
or pulmonary problems.
In brief, the medical evidence does not demonstrate the 
presence of cardiac or pulmonary problems during service, and 
in fact shows that these disorders were initially diagnosed 
at a period removed from the veteran's separation from 
service.  In addition, since neither a cardiac nor pulmonary 
disability was manifested to a compensable degree within one 
year following his separation from service (that is, by 
February 1993), the laws and regulations whereby that 
disability can be presumed to have been incurred during 
service are not for application.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

At the time of the veteran's death, he was service connected 
for malaria and for hepatitis B, neither of which was 
assigned a compensable evaluation.  Although the appellant 
urges that these conditions somehow contributed to or 
hastened the veteran's death, there is no competent or 
clinical evidence of record which supports this contention.  
Examinations conducted in June and October 2002 revealed no 
residuals of Hepatitis B or malaria, nor were any such 
residuals documented thereafter.  In fact, when examined by 
VA in August 2002, just a month prior to the veteran's death, 
diagnoses of a history of Hepatitis B without evidence of 
residuals and a history of malaria without evidence of 
residuals, were made.  Significantly, neither Hepatitis B nor 
malaria was implicated as either a primary or contributory 
cause of the veteran's death.  Furthermore, upon careful 
review of this case, the Board finds that no competent 
medical evidence has been submitted to relate the decedent's 
death to service or to any service-connected disability. 

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service or his service-connected disabilities.  The Board has 
considered the appellant's statements to this effect.  
Nevertheless, in this case the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the claimed causal relationship 
between the decedent's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of death of the decedent.  As the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for 
the cause of the veteran's death must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

        38 U.S.C.A. §  1151 - Cause of Death Claim

With regard to eligibility for benefits under 38 U.S.C.A. 
1151(a) for additional disability or death due to hospital 
care, medical or surgical treatment, or VA examination, 38 
C.F.R. § 3.361 (2006) provides, in pertinent part, as 
follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after October 
1, 1997.  This includes original claims and claims to reopen 
or otherwise readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors.  The effective date of 
benefits is subject to the provisions of §3.400(i).  For 
claims received by VA before October 1, 1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.]

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death. 
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section. Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.

(1) Actual causation required. To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.

(2) Continuance or natural progress of a disease or injury. 
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions. 
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death. The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination. To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of §17.32 of this chapter. 
Minor deviations from the requirements of §17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. Consent may be 
express (i.e., given orally or in writing) or implied under 
the circumstances specified in §17.32(b) of this chapter, as 
in emergency situations. (2) Events not reasonably 
foreseeable. Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen. The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of §17.32 of this chapter.

(3) [Relates to training and rehabilitation services or 
compensated work therapy program, not pertinent here.]

(e) Department employees and facilities.

(1) A Department employee is an individual:

(i) Who is appointed by the Department in the civil service 
under title 38, United States Code, or title 5, United States 
Code, as an employee as defined in 5 U.S.C. 2105;

(ii) Who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; 
and

(iii) Whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.

(2) A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction. (f) 
Activities that are not hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility. The following are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility within 
the meaning of 38 U.S.C. 1151(a):

(1) Hospital care or medical services furnished under a 
contract made under 38 U.S.C. 1703.

(2) Nursing home care furnished under 38 U.S.C. 1720.

(3) Hospital care or medical services, including examination, 
provided under 38 U.S.C. 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

(g) Benefits payable under 38 U.S.C. 1151 for a veteran's 
death.

(1) Death before January 1, 1957. The benefit payable under 
38 U.S.C. 1151(a) to an eligible survivor for a veteran's 
death occurring before January 1, 1957, is death 
compensation. See §§3.5(b)(2) and 3.702 for the right to 
elect dependency and indemnity compensation.

(2) Death after December 31, 1956. The benefit payable under 
38 U.S.C. 1151(a) to an eligible survivor for a veteran's 
death occurring after December 31, 1956, is dependency and 
indemnity compensation. (Authority: 38 U.S.C. 1151).

The appellant has also argued that the medical treatment 
which the veteran received from VA caused his death.  She 
maintains that the veteran was taken off a blood thinner, 
Coumadin and Warfarin, which resulted in a blood clot in his 
brain and ultimately in his death.  

In addressing the question of whether additional disability, 
or in this case the veteran's death, is the result of VA 
medical treatment, the Board notes that, to establish 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care or treatment and that the veteran has an 
additional disability, in this case death, does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2006).  

The medical evidence reflects that the veteran underwent 
procedures performed by VA in December 2001 and January 2002, 
consisting of surgery of the lumbar spine, incision and 
drainage of an epidural abscess and insertion of a catheter 
respectively.  In this case, the veteran's death, although 
occurring approximately a year after the VA treatment at 
issue, was not shown in any manner to have been caused by 
that treatment.  

As indicated previously, the immediate cause of death was 
listed as malignant arrhythmia due to or as a consequence of 
atrial fibrillation due to or as a consequence of cerebral 
hypoxia.  Other significant conditions contributing to death 
but not resulting in the underlying cause include 
hypertension, pulmonary embolism and low back pain.  The 
terminal medical records indicate that the veteran's death 
and the causes thereof were believed, by the private medical 
staff who treated him terminally, to have been precipitated 
by a drug overdose.  Neither VA treatment, nor specifically 
the claimed discontinuance of the use of a blood thinner on 
the veteran by VA from approximately January 2002 forward, 
has been implicated as a contributory or primary cause of the 
veteran's death.

Concerning the matter of foreseeability, the predicate to a 
determination of whether there was "an event not reasonably 
foreseeable" (in this case, the veteran's death) is that 
such event must have been "caused" by VA hospital care or 
medical treatment.  Although the veteran's death essentially 
due to a non-prescribed drug overdose may not in fact have 
been reasonably foreseeable, as discussed above a 
preponderance of the evidence of record indicates that the 
death was not "caused" by VA treatment or lack thereof.  
See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(d) 
(2006).

Finally, the appellant has essentially argued that negligence 
on the part of the VA staff contributed to the veteran's 
death, inasmuch as the blood thinner the veteran was taking 
in 2001 was discontinued by VA in 2002, the year in which he 
died.  However, a review of the applicable records discloses 
no evidence which would suggest that VA's treatment, 
including the decision to discontinue the use of blood 
thinners including Coumadin and Warfarin caused or 
contributed, through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault, the 
death of the veteran.  

Simply put, the appellant has submitted no competent evidence 
which tends to substantiate her contentions that the 
veteran's death resulted from additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical and/or surgical treatment to the 
veteran.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


